Citation Nr: 18100115
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 13-20 745
DATE:	 
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
ORDER
Entitlement to a rating in excess of 50 percent for depression, and entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU), are denied for the period prior to July 1, 2016.  
FINDINGS OF FACT
1. During the relevant period the Veterans depression did not result in occupational and social impairment with deficiencies in most areas.
2. During the relevant period the Veterans service-connected disabilities did not render him unable to secure or maintain any substantially gainful occupation consistent with his education and occupational background.
CONCLUSIONS OF LAW
1. The criteria for a rating in excess of 50 percent for depression were not met prior to July 1, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Codes 9434, 9435 (2017).  
2. The criteria for entitlement to a TDIU were not met prior to July 1, 2016.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from July 1970 to April 1972, with confirmed service in the Republic of Vietnam.  He was awarded the Combat Action Ribbon, among other decorations.
The Veteran testified at a Board of Veterans Appeals (Board) hearing before the undersigned in May 2017.  A transcript of the hearing is associated with the record.  The appeal was remanded in September 2017.
In a December 2017 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) granted service connection for a right shoulder degenerative joint disease and cervical spine degenerative disc disease.  As these actions constitute full grants of the benefits sought on appeal, the claims of entitlement to service connection for a right shoulder disability and neck disability are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
In addition, a 100 percent rating was assigned for major depressive disorder effective July 1, 2016.  As the maximum disability rating possible has been assigned, the period since July 1, 2016, is no longer before the Board and the issues on appeal have been adjusted accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993). 
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

 
1. Entitlement to a rating in excess of 50 percent for depression prior to July 1, 2016
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).
The Veterans depression is rated under the General Rating Formula for Mental Disorders found in 38 C.F.R. § 4.130.
Service connection for major depressive disorder was granted in an October 2006 rating decision and assigned a 30 percent rating.  The evaluation was continued in a July 2008 rating decision that recharacterized the disorder as depression, not otherwise specified.  In June 2011, the Veteran submitted an application for increased compensation based on unemployability, VA Form 21-8940 that was construed by the RO to include a claim for an increased rating for depression.  In a June 2013 rating decision, the rating was increased to 50 percent for the entire appeal period.  As noted above, a 100 percent rating was assigned effective July 1, 2016.
To warrant a higher rating, the evidence would need to demonstrate that the Veterans depression had been manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  However, the Board finds the preponderance of the evidence is against a finding that the Veterans depression warrants an evaluation in excess of 50 percent prior to July 1, 2016, as it does not demonstrate that the Veterans depression has been manifested by symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name, or other symptoms like or similar to these that would reflect occupational and social impairment with deficiencies in most areas.   
At most, the Veterans depression has been manifested by occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.7.  
In that regard, a September 2011 examiner found the Veteran to be fully oriented and adequately groomed, with depressed mood, sleep impairment, disturbances of motivation and mood, linear and goal-directed speech, and no noted thought, communication, attention, or concentration problems but some difficulty recalling personally relevant history that was characterized as mild memory loss.  According to the examiner, the depression overall resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress.  
An April 2013 examiner noted some increase in severity of symptoms since the prior examination.  Symptoms included depressed mood, anxiety, panic attacks weekly or less often, mild memory loss, flattened affect, chronic low self-esteem, recurring episodes of excessive worry, anhedonia, emotional constriction, social withdrawal, and episodes of tearfulness that resulted in disturbances in motivation and mood, difficulty establishing and maintaining effective work and social relationships, and in adapting to stressful circumstances.  According to the examiner, the depression overall resulted in occupational and social impairment with reduced reliability and productivity.
The VA examiners opinions in this case are afforded great probative value as they were made by medical professionals after examination of the Veteran and with consideration of his history and lay statements.  The symptoms described by the examiners are generally demonstrative of a 50 percent or lower disability rating, with the exception of difficulty in adapting to stressful circumstances, which is listed in the 70 percent criteria.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  Even when considering that difficulty, both examiners opined that the overall impairment was less than occupational and social impairment with deficiencies in most areas, which is the criteria for a higher, 70 percent, rating.  Id.  Instead, the 2011 examiner noted an impairment level in keeping with a 10 percent rating and the 2013 examiner noted an impairment level in keeping with a 50 percent rating.  These opinions are against a finding that a higher rating is warranted during the period at issue.  
There is no competent evidence in significant conflict with the examiners findings.  A March 2011 psychological evaluation completed for Social Security Administration (SSA) disability benefits indicated the Veteran exhibited adequate hygiene and was fully oriented with irritated mood, normal affect, logical thought, and normal memory, concentration, insight, and judgment.  The evaluator noted the Veterans reported symptoms of depressed mood, low energy, low motivation, and loss of interest in former activities and found mildly impaired ability to sustain attention to perform simple, repetitive tasks.  Generally, VA treatment records also found the Veteran to be fully oriented, with appropriate speech and affect, intact memory, judgment, and insight, but no homicidal ideation, hallucinations, or delusions.  The Veteran self-reported a lack of concentration, memory loss, and panic attacks at least once per day in his April 2015 VA Form 9, and the record supports symptoms of difficulty concentrating, mild memory loss, and panic attacks once a week or less often as described in the criteria for a 50 percent rating.  Given the examination findings and that there was no mention of panic episodes during August and September 2015 mental health treatment, the Board finds the panic episodes were not significant enough to result in occupational and social impairment with deficiencies in most areas.  Further, although he also noted that his wife felt he neglected personal appearance, medical records during this time period consistently find he presented with adequate hygiene and grooming.  
In addition, the records indicate that the Veteran had social support; he lived with his wife and maintained relationships with his children.  At the April 2013 examination, the Veteran reported being very close to his two adult sons and an August 2015 VA treatment record noted the Veteran presented with a stable mental status and living situation with good social support.  
As the preponderance of the evidence is against a finding that depression more nearly approximated the criteria for a 70 percent rating, a rating in excess of 50 percent is not warranted prior to July 1, 2016.  38 C.F.R. §§ 4.3, 4.7 (2017).  
The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  The issue of entitlement to a TDIU is addressed below. 
 
2. Entitlement to a TDIU prior to July 1, 2016
The Veteran contends that he became unable to work due to his depression and left shoulder disability.  In a June 2011 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran reported he last worked full time in November 2008 as a construction superintendent and indicated that bilateral shoulder pain prevented him from working.  A subsequent VA Form 21-8940 submitted in September 2013 notes depression and left shoulder pain prevented his ability to work.  The Veterans wife also submitted a lay statement indicating the Veteran was unable to continue working remodeling homes and installing tile due to his left shoulder disability.
VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In determining whether unemployability exists, consideration may be given to a veterans level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  
The Veteran met the schedular requirements for TDIU consideration during the period prior to July 1, 2016, and service connection was in effect for depression, left shoulder post-traumatic calcific tendonitis, right shoulder degenerative joint disease, right leg muscle herniation, residuals of septoplasty with nasal septal abnormality, and degenerative disc disease of the cervical spine.  See 38 C.F.R. § 4.16(a) (If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more).  As such, the Veterans claim of entitlement to the benefits will be considered on a schedular basis.  Id.
The Board concludes that the Veterans service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation in light of his background and experience.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator).
The Veteran completed a high school education and an associate-level degree in business with work experience in construction.  He owned a business in flooring that he indicated was sold after he became unable to do the physical labor required to install flooring due to his service-connected left shoulder disability.  His VA Form 21-8940 indicates his last full-time job was as a project manager/superintendent for a construction company.  His former employer confirmed that the Veteran worked as a project manager until November 2008 with no noted disability concessions and that he was terminated due to a reduction in workforce.  
A Social Security Administration (SSA) disability determination found him to be disabled since 2008 primarily due to a non service-connected back disability.  The SSA determination found affective disorders mildly restricted activities of daily living and resulted in moderate difficulties maintaining social functioning and concentration and concluded that the Veteran was sufficiently capable of independent work in a low stress environment with low production and interpersonal demands and noted that he was able to interact appropriately and adapt to routine interpersonal demands of work.  Further, an associated psychological evaluation noted the Veterans reports that he was unable to perform tasks independently or maintain concentration throughout the workday, noted that he was unable to complete serial sevens upon examination, and concluded that he had mildly impaired ability to sustain attention with adequate ability to relate to others, tolerate mental stress associated with day-to-day work activities, and understand and follow directions.
A September 2006 VA examination report noted the Veterans work as a superintendent did not require any physical activity affecting his left shoulder disability.  Additionally, a September 2011 VA examination report found the Veterans left shoulder disability prevented lifting but noted that most functions as a construction supervisor could be performed when solely considering his shoulder symptoms.  A September 2011 VA mental health examination provided an occupational history that indicated the Veteran stopped working due to physical health problems that prevented the performance of physical labor requirements of the job.  It was noted that he walked two or more miles a day to try to keep healthy.  A July 2014 VA examination report noted that the Veteran felt unable to continue working as a project manager due to job duties that included climbing ladders and carrying clip boards that hurt his left shoulder and determined that the Veterans left shoulder disability would not preclude sedentary employment and that the service-connected left shoulder disability limited his capacity to perform physical occupations by approximately ten percent.  
The medical evidence indicates that the Veterans shoulder, right leg, and neck disabilities would some cause functional limitations on his ability to work in a heavy labor position or an occupation requiring a lot of shoulder use such as his prior employment installing tiles.  However, the Veteran was able to walk two or more miles per day which indicates he could work in a physical position with light labor, or a position where he alternated between sitting and standing, so long as he did not need to extensively use his shoulders.  His depression caused some impairment with sustained concentration, but does not demonstrate that he would be wholly unable to work in a sedentary position, light labor position, or an occupation such as his prior employment as a project manager.  In addition, the record indicates the Veteran has an associates degree in business and the evidence does not suggest that he would be unable to pursue sedentary or light labor employment consistent with his education level due to functional limitations caused solely by his service-connected disabilities.  In this regard, although the SSA disability determination noted depression impeded the Veterans ability to maintain social functioning and concentration and may limit completing tasks in a timely manner, the evaluator found depression would not preclude appropriate workplace interactions or adaptation to routine interpersonal demands at work.  
Based on the above, the Board finds that the Veterans service-connected disabilities did not render him unable to secure or follow substantially gainful employment during the period at issue.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that although the medical examiners are responsible for providing a full description of the effects of disability upon the persons ordinary activity, the rating official is responsible for interpreting the findings in light of the whole recorded history so that the current rating may accurately reflect the elements of disability present).
As such, entitlement to TDIU must be denied.

 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. Odya-Weis, Associate Counsel 

